DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 17 is objected to because of the following informalities:  the claim recites “an communicator comprising”. Examiner believes there is a typo (i.e. “a” not “an”)  Appropriate correction is required.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2, 7-9, 10-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. US 2016/0188725 A1 (Hereinafter “Wang”) in view of Yun et al. US 2015/0082330 A1 (Hereinafter “Yun”).

Regarding Claim 1, Wang discloses a method, performed by a display device for outputting content, of providing a recommendation list (see paragraph [0051]: The personalized content recommendation module 100 may be configured to provide personalized content to a user. In some implementations, operation(s) of personalized content recommendation module 100 may be triggered when the user engages system 10 through a client device 160 associated with user. Client device 160 may include a smart phone….,), the method comprising: 
generating viewing history information (see figure 2 and paragraph [0059]: a user profile as well as session information associated with the user may be obtained…The user profile obtained at 202 may include information indicating content features that have been viewed in the past by the user…..) by applying a first weight to first content displayed without user input for content selection (see paragraph [0061]:weighting non-clicking event by the user during viewing of each related content item), the first weight having a value less than a value of a weight applied to second content (see figure 8 paragraph [0078]: For instance, user click activities may be accorded a first weight W1 associated with content items #i or #j (i.e. a weight applied to second content), user scroll activities may be accorded with weight W2, and user non-clicking activities may be accorded with a negative weight (user viewing of the content item but not clicking may indicate a negative feedback reflecting the user is not interested in the content item).) Note. non-
generating a recommendation list comprising at least one recommendation item based on the viewing history information (see paragraph [0016]: generating the first set of candidate content items for recommendation to the user, information in the user's profile indicating content features that have been viewed by the user may be obtained and [0017]: generating the second set of candidate content items, the likelihood that the user will click a given candidate content item may be estimated based on similarities between the given content item and content items related to the given content item and viewed by the user previously); and 
providing the recommendation list to a user (see and paragraph [0018]: Candidate content items in the first and second sets may be presented to the user as content recommendations based on their rankings determined using the learning model.). 
Wang fails to explicitly disclose: 
the second content being displayed based on a user input for content selection.
In analogous art, Yun teaches:
the second content being displayed based on a user input for content selection (see figure 13 and paragraph [0098]:The viewer 1330 may manipulate the input device 1320 for the display device 130 to display a viewing preference window 1310 in a picture-in-picture format on the display device 130. The viewing preference window 1310 indicates viewing preferences for a plurality of contents,); 


effective filing date of the claimed invention to modify the method of Wang with the 

teaching as taught by Yun in order to provide real-time program recommendations for a 

plurality of channel programs in an electronic device so that viewer be able to determine 

whether the channel programs may be of sufficient interest based on the channel 

program information.

 	Regarding Claim 2, Wang in view of Yung teach the method as discussed in the rejection of claim1. Yung further teaches setting a value of a weight applied to the second content differently based on a type of the user input for selecting the second content (see paragraph [0098]). 

	Regarding Claim 7, Wang in view of Yung teach the method as discussed in the rejection of claim 5. Wang further teaches wherein the generating of the viewing history information comprises obtaining the viewing history information based on metadata indicating an output schedule of the content output from a set top box based on the display device outputting content provided through the set top box  (see paragraph [0054]). 

	Regarding Claim 8, Wang in view of Yung teach the method as discussed in the rejection of claim 1. Wang further teaches wherein the providing comprises obtaining the at least one recommendation item by performing an operation using a neural network configured to receive the viewing history information obtained by applying at 
 
Regarding Claim 9, Wang in view of Yung teach the method as discussed in the rejection of claim 1. Wang further teaches transmitting the viewing history information to a server configured to provide a service customized for each user (see paragraph [0051]). 

 	Regarding Claim 10, Wang discloses a display device comprising:

a display (see fig. 18 and paragraph [0103]: a display 1818);

a user interface configured to receive a user input (see fig. 18 and paragraph [0103]: 

input/output (I/O) devices 1850);

 	a memory storing one or more instructions (see fig. 18 and paragraph [0103]: 

memory 1860); and

 	a controller comprising at least one processor configured to execute at least one 

of the one or more instructions (see fig. 18 and paragraph [0103]: one or more applications 1880 may be loaded into the memory 1860 from the storage 1890 in order to be executed by the CPU 1840),
 	wherein the controller is configured to, by executing at least one of the one or 

more instructions, to control the display device to (see fig. 18 and paragraph [0103]: one or more applications 1880 may be loaded into the memory 1860 from the storage 1890 in order to be executed by the CPU 1840. The applications 1880 may include a browser or any other suitable mobile apps for receiving and rendering content streams and advertisements on the mobile device 1800.):
 a user profile as well as session information associated with the user may be obtained…The user profile obtained at 202 may include information indicating content features that have been viewed in the past by the user…..) by applying a first weight to first content displayed without user input for content selection (see paragraph [0061]:weighting non-clicking event by the user during viewing of each related content item), the first weight having a value less than a value of a weight applied to second content (see figure 8 paragraph [0078]: For instance, user click activities may be accorded a first weight W1 associated with content items #i or #j (i.e. a weight applied to second content), user scroll activities may be accorded with weight W2, and user non-clicking activities may be accorded with a negative weight (user viewing of the content item but not clicking may indicate a negative feedback reflecting the user is not interested in the content item).) Note. non-clicking activities weighing negative indicates that non-clicking activities of  content item has a lesser value than the user click activities associated with content item), 
generating a recommendation list comprising at least one recommendation item based on the viewing history information (see paragraph [0016]: generating the first set of candidate content items for recommendation to the user, information in the user's profile indicating content features that have been viewed by the user may be obtained and [0017]: generating the second set of candidate content items, the likelihood that the user will click a given candidate content item may be estimated based on similarities between the given content item and content items related to the given content item and viewed by the user previously); and 
Candidate content items in the first and second sets may be presented to the user as content recommendations based on their rankings determined using the learning model.). 
Wang fails to explicitly disclose: 
the second content being displayed based on a user input for content selection.
In analogous art, Yun teaches:
the second content being displayed based on a user input for content selection (see figure 13 and paragraph [0098]:The viewer 1330 may manipulate the input device 1320 for the display device 130 to display a viewing preference window 1310 in a picture-in-picture format on the display device 130. The viewing preference window 1310 indicates viewing preferences for a plurality of contents,); 
Therefore, it would have been obvious to one ordinary skill in the art before the 

effective filing date of the claimed invention to modify the display device of Wang with the teaching as taught by Yun in order to provide real-time program recommendations for a plurality of channel programs in an electronic device so that viewer be able to determine whether the channel programs may be of sufficient interest based on the channel program information.

	Regarding Claim 11, Wang in view of Yung teach the display device as discussed in the rejection of claim 10. Yung further teaches wherein the controller is further configured to control the display device to set a value of a weight applied to the 

 	Regarding Claim 15, Wang in view of Yung teach the display device as discussed in the rejection of claim 10. Wang further teaches wherein the controller is further configured to control the display device to obtain the at least one recommendation item by performing an operation using a neural network configured to receive the viewing history information obtained by applying at least one of the first weight or the weight applied to the second content (see paragraphs [0053] in combination with [0078]).

	Regarding Claim 17, Wang in view of Yung teach the display device as discussed in the rejection of claim 10. Yung further teaches an communicator comprising communication circuitry configured to communicate with an external server, wherein the controller is further configured to control the communicator to transmit the viewing history information to a server providing a service customized for each user (see paragraphs [0032]-[0034]).

6.	Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. US 2016/0188725 A1 (Hereinafter “Wang”) in view of Yun et al. US 2015/0082330 A1 (Hereinafter “Yun”), further in view of GORONZY et al. US 2009/0282034 A1 (Hereinafter “GORONZY”).

	Regarding Claims 3 and 12, Wang in view of Yung teach the method as discussed in the rejection of claims 1 and 10.

wherein the generating of the viewing history information comprises obtaining the viewing history information by applying a second weight to the second content based on the second content being selected through a first type of selection method, applying a third weight to the second content based on the second content being selected through a second type of selection method, and applying a fourth weight to the second content based on the second content being selected through a third type of selection method. 
In analogous art, GORONZY teaches:
wherein the generating of the viewing history information (see paragraph [0083]) comprises obtaining the viewing history information by applying a second weight to the second content based on the second content being selected through a first type of selection method, applying a third weight to the second content based on the second content being selected through a second type of selection method, and applying a fourth weight to the second content based on the second content being selected through a third type of selection method (see paragraph [0144]). 
Therefore, it would have been obvious to one ordinary skill in the art before the 

effective filing date of the claimed invention to modify the display device of Wang in view of Yun with the teaching as taught by GORONZY in order to create a user profile and to specify a suggestion for a next selection of a user, thereby TV programs tailored to the particular user is determined.

7.	Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. US 2016/0188725 A1 (Hereinafter “Wang”) in view of Yun et al. US 2015/0082330 A1 (Hereinafter “Yun”), in view of GORONZY et al. US 2009/0282034 A1 GORONZY”) further in view of Nagahama US 2013/0305307 A1 (Hereinafter “Nagahama”).
 
	Regarding Claims 4 and 13, Wang in view of Yung and GORONZY teach the method as discussed in the rejection of claims 3 and 12. GORONZY further teaches
wherein the first type of selection method includes a selection method directly referring to the second content, wherein the second type of selection method includes a selection method referring to a channel providing the second content (see paragraph [0144]), 
	Wang in view of Yung and GORONZY fail to teach:
 	wherein the third type of selection method includes a selection method using a channel up key or a channel down key for selecting the second content. 
	In analogous art, Nagahama teaches:
	wherein the third type of selection method includes a selection method using a channel up key or a channel down key for selecting the second content (see paragraphs [0058] and  [0079]). 
Therefore, it would have been obvious to one ordinary skill in the art before the 

effective filing date of the claimed invention to modify the display device of Wang in view of Yun and GORONZY with the teaching as taught by Nagahama by accumulating pieces of information of TV programs that have been viewed by a user, thereby, estimating the tastes of a user are desired.

8.	Claims 5, 6, 14 and16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. US 2016/0188725 A1 (Hereinafter “Wang”) in view of Yun et al. US Yun”), in view of MANDAVILLI et al. US 2019/0191214 A1 (Hereinafter “MANDAVILLI”).

 	Regarding Claims 5 and 14, Wang in view of Yung teach the method as discussed in the rejection of claims 1 and 10. Wang further teaches obtaining the first weight and the weight applied to the second content through an operation using a neural network, wherein the neural network is configured to: receive a viewing history of a plurality of content output through the display device during a first period and information about a user input for selecting the plurality of content during the first period, (see paragraphs [0045] and [0053]).
Wang in view of Yung fail to teach:
	perform an operation using at least one layer of the neural network, and output a value of the first weight applied to the first content and a value of at least one weight applied to the second content.
	In analogous art, MANDAVILLI teaches:
	perform an operation using at least one layer of the neural network, and output a value of the first weight applied to the first content and a value of at least one weight applied to the second content (see paragraphs [0095], [0096], [0097] and [0098]). 
 	Therefore, it would have been obvious to one ordinary skill in the art before the 

effective filing date of the claimed invention to modify the display device of Wang in view of Yun with the teaching as taught by MANDAVILLI in order to learn users content viewing preferences thereby, deliver customized content and display setting preferences to users viewing an electronic device.



Regarding Claim 16, Wang in view of Yung teach the method as discussed in the rejection of claim 10.
Wang in view of Yung fail to teach:
 	wherein the at least one processor included in the controller is configured to perform an operation using a neural network, wherein the neural network comprises an input layer configured to receive the viewing history information obtained by applying at least one of the first weight or the weight applied to the second content, a hidden layer configured to perform an operation of generating at least one recommendation channel based on the viewing history information received by the input layer, and an output layer configured to output the at least one recommendation channel. 
	In analogous art, MANDAVILLI teaches:
	wherein the at least one processor included in the controller is configured to perform an operation using a neural network, wherein the neural network comprises an input layer configured to receive the viewing history information obtained by applying at least one of the first weight or the weight applied to the second content, a hidden layer configured to perform an operation of generating at least one recommendation channel based on the viewing history information received by the input layer, and an output layer configured to output the at least one recommendation channel (see paragraphs [0095], [0096], [0097] and [0098]). 


effective filing date of the claimed invention to modify the display device of Wang in view of Yun with the teaching as taught by MANDAVILLI in order to learn users content viewing preferences thereby, deliver customized content and display setting preferences to users viewing an electronic device.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAZAR TILAHUN whose telephone number is (571)270-5712.  The examiner can normally be reached on Monday -Friday, From 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/ALAZAR TILAHUN/Examiner, Art Unit 2424